        2:19-cv-02537-RMG      Date Filed 05/14/20      Entry Number 24       Page 1 of 7




                      IN THE UNITED STATES DISTRICT COURT
                          DISTRICT OF SOUTH CAROLINA
                              CHARLESTON DIVISION


25 Calhoun CMB, LLC,                      )                Civil Action No. 2:19-2537-RMG
                                          )
             Plaintiff,                   )
                                          )
      v.                                  )
                                          )                ORDER AND OPINION
Concord Park/Charleston, LLC,             )
                                          )
             Defendant.                   )
__________________________________________)


         Before the Court are Defendant’s motion for summary judgment (Dkt. No. 14) and

Plaintiff’s motion to amend complaint (Dkt. No. 20). For the reasons set forth below, Plaintiff’s

motion is granted in part and denied in part. Plaintiff’s motion to amend is denied to the extent

Plaintiff seeks to assert a claim for “failure to disclose” but is otherwise granted. Defendant’s

motion is denied without prejudice as moot.

   I.       Background

         This lawsuit concerns Plaintiff 25 Calhoun CMB, LLC’s (hereinafter “Buyer”)

acquisition of real property located at 25 Calhoun Street in Charleston, South Carolina (“25

Calhoun” or the “Building”). On July 20, 2010, Defendant Concord Park/Charleston, LLC

(hereinafter “Seller”) purchased the land upon which 25 Calhoun, an office building, would

eventually be built. Seller constructed the Building between late 2010 and October 2011. On

February 1, 2013, an entity related to Buyer, CMB Property Company, LLC (“CMB”),

purchased 25 Calhoun from Seller pursuant to a certain Purchase and Sale Agreement (“PSA”).

(Dkt. No. 18-3). On March 12, 2013, CMB assigned Buyer ownership of 25 Calhoun pursuant



                                               2
      2:19-cv-02537-RMG          Date Filed 05/14/20      Entry Number 24         Page 2 of 7




to a certain Assignment and Assumption. (Dkt. No. 14-2). Per the Assignment and Assumption,

Buyer accepted “to be bound by all the terms and conditions in and obligations” of CMB under

the PSA. (Id.).

          Buyer alleges that after acquiring 25 Calhoun, “the parking lot and portions of the

building began experiencing problems, including . . . cracking, movement, and deterioration.”

Buyer alleges it discovered 25 Calhoun contained “dangerous conditions in the parking lot, such

as undulations and potholes caused by subsidence, or movement of the subgrade.” Buyer

undertook repair efforts to cure deficiencies in the property. (Dkt. No. 1-3 at 6).

          Buyer brought an action against Seller in state court for breach of implied warranty and

quantum meruit, which Seller timely removed. (Dkt. No. 1). On January 31, 2020, Seller made a

motion for summary judgment, (Dkt. Nos. 14 & 19), which Buyer opposes, (Dkt. No. 18).

Buyer timely filed a motion to amend its Complaint on March 3, 2020, (Dkt. Nos. 20 & 22),

which Seller opposes, (Dkt. No. 21).1 In its motion to amend complaint, Buyer states it “has

discovered additional documents and information, which give rise to additional factual

allegations and to additional causes of action against [Seller].” (Dkt. No. 20 at 1). Buyer

continues that it has “reason to believe that [Seller] failed to disclose material information about

the real property and improvements it sold to [Buyer].” (Id.). Buyer proposes amending its

Complaint to add causes of action for: failure to disclose; equitable indemnification; breach of

contract; and breach of express warranty. Both parties’ motions are fully briefed and ripe for

disposition.

    II.      Legal Standard



1
 Per the Amended Scheduling Order, (Dkt. No. 13), motions to amend pleadings were due by
March 16, 2020. Discovery closes June 16, 2020.
                                             2
      2:19-cv-02537-RMG           Date Filed 05/14/20       Entry Number 24        Page 3 of 7




          Pursuant to Rule 15(a)(2) of the Federal Rules of Civil Procedure, after the time has

passed to amend a pleading as a matter of course, “a party may amend its pleading only with the

opposing party’s written consent or the court’s leave. The court should freely give leave when

justice so requires.” Rule 15(a) is a “liberal rule [that] gives effect to the federal policy in favor

of resolving cases on their merits instead of disposing of them on technicalities.” Laber v.

Harvey, 438 F.3d 404, 426 (4th Cir. 2006) (en banc). However, “[m]otions to amend are

committed to the discretion of the trial court.” Keller v. Prince George’s County, 923 F.2d 30, 33

(4th Cir. 1991). Specifically, the “district court may deny a motion to amend when the

amendment would be prejudicial to the opposing party, the moving party has acted in bad faith,

or the amendment would be futile.” Equal Rights Ctr., 602 F.3d at 602-03.

          “Leave to amend [ ] should only be denied on the ground of futility when the proposed

amendment is clearly insufficient or frivolous on its face.” Johnson v. Oroweat Foods Co., 785

F.2d 503, 510 (4th Cir. 1986). “If an amendment would fail to withstand a motion to dismiss, it

is futile.” Woods v. Boeing Co., 841 F. Supp. 2d 925, 930 (D.S.C. 2012); see also United States

ex rel. Wilson v. Kellogg Brown & Root, Inc., 525 F.3d 370, 376 (4th Cir. 2008) (“[A] district

court may deny leave if amending the complaint would be futile—that is, if the proposed

amended complaint fails to satisfy the requirements of the federal rules.”) (internal quotation

marks and citations omitted). “Therefore, if any new well-pleaded facts are asserted in the new

proposed complaint, but they fail to show that the plaintiff is entitled to relief, the court should

deny the motion for leave to amend.” In re. Bldg. Materials Corp. of Am. Asphalt Roofing

Shingle Prod. Liab. Litig., No. 8-11-2000-JMC, 2013 WL 12152414, at *2 (D.S.C. June 17,

2013).

   III.      Discussion

                                                   2
      2:19-cv-02537-RMG         Date Filed 05/14/20       Entry Number 24       Page 4 of 7




       Because of documents it obtained during discovery, Buyer’s proposed First Amended

Complaint adds causes of action for: failure to disclose; equitable indemnification; breach of

contract; and breach of express warranty. (Dkt. No. 20-1); see Affidavit of Stephen J. Geiger,

(Dkt. No. 18-6 at ¶ 7) (enumerating ten engineering studies and third-party consultant reports

concerning 25 Calhoun Seller did not disclose to Buyer prior to this litigation). Buyer argues

that Seller breached §§ 4.1 and 5.8 of the PSA by failing to disclose said documents.2 Buyer

explains that in 2007 WPC, a geotechnical firm, conducted a “geotechnical investigation” on the

raw land at 25 Calhoun to “determine the subsurface conditions within the proposed

development.” See 2007 WPC Report, (Dkt. No. 18-2 at 2) (noting the 2007 WPC Report

“present[s] our understanding of the proposed project, describe[s] our exploratory procedures,

discuss[es] the subsurface conditions encountered, and present[s] our recommendations for deep

foundation support”).3 Buyer points out that the 2007 WPC Report warned against employing

“on grade” construction on the land at 25 Calhoun because said construction method would

result in a “risk of ‘unacceptable’ settling and cracking to concrete slabs built within the zone of

influence of these soils.” See (Id. at 11-12).      Buyer continues that Seller ignored WPC’s

warnings and constructed the parking slab at 25 Calhoun “on grade.” Buyer concludes that had


2
  Section 4.1 details due diligence items Seller was required to provide Buyer as part of the sale
of 25 Calhoun. (Dkt. No. 18-3 at 7) (requiring Seller make available “environmental reports,
architectural and engineering studies, and other reports by third-party consultants pertaining to
the environmental condition of the Property, [and] the structural condition of the property”).
Section 5.8 required Seller affirm that “there are no material physical defects in the
Improvements” nor defects “in the footings, foundations or structural elements of the Property
(including, without limitation, structural steel columns and girders.” (Id. at 14).
3
  The 2007 WPC Report was prepared during the conceptual phase of a proposed mixed-used
development that was never realized. (Dkt. No. 51 at 4). A second WPC report from 2010,
prepared specifically for the office building development that became 25 Calhoun, (id.),
nevertheless incorporated the entire 2007 WPC Report by reference, attaching a full copy as an
exhibit, (Dkt. No. 21-3 at 6) (noting the “geotechnical scope of work for [the 25 Calhoun]
project” was “supplemented with data collected previously for this parcel”).
                                                   2
      2:19-cv-02537-RMG          Date Filed 05/14/20     Entry Number 24        Page 5 of 7




it been made aware of the “risk of unacceptable settling, that information would have materially

impacted” its decision to exercise its right to “terminate the [PSA] during the inspection period

set forth in the” PSA. (Dkt. No. 18-4 at 4).

       The Court finds that Buyer’s motion to amend is warranted and not futile. Davis v. Piper

Aircraft Corp., 615 F.2d 606, 613 (4th Cir. 1980) (Defendant must show the amendment would

clearly be futile on its face, and “conjecture about the merits of the litigation should not enter

into the decision whether to allow amendment.”). Contrary to Seller’s contentions, the 2007

WPC Report clearly appears relevant to Buyer’s proposed additional claims and is a proper basis

on which for Buyer to amend its Complaint. The 2007 WPC Report discusses soil conditions at

25 Calhoun in general and its conclusions are not, as Seller argues, limited in their import to a

specific development project. See 2010 WPC Report, (Dkt. No. 21-3 at 6) (noting the

“geotechnical scope of work for [25 Calhoun]” is “supplemented with data” from the 2007 WPC

Report). Buyer has persuasively argued that, per §§ 4.1 and/or 5.8 of the PSA, Seller should

have provided Buyer the 2010 and 2007 WPC Reports. Therefore, as Buyer appears to state

claims as to its new causes of action, apart from its “failure to disclose” claim discussed

immediately below, the Court permits Buyer to amend its Complaint and denies Seller’s motion

for summary judgment without prejudice as moot.

       The Court denies Buyer’s motion to amend only to the extent that it attempts to assert a

claim for “failure to disclose.” The proper cause of action under the circumstances alleged in

Buyer’s proposed First Amended Complaint is one sounding in fraud. E.g. Cohen v. Blessing,

259 S.C. 400, 403, 192 S.E.2d 204, 205 (1972) (noting that “when there exists in the property

which is the subject of a sale latent defects or hidden conditions not discoverable on a reasonable

examination of the property, the seller, if he has knowledge thereof, is bound to disclose such

                                                2
     2:19-cv-02537-RMG             Date Filed 05/14/20      Entry Number 24         Page 6 of 7




latent defects or conditions to the buyer, and his failure to do so may be made the basis of a

charge of fraud”) (emphasis added); Lawson v. Citizens and S. Nat. Bank of S.C., 259 S.C. 477,

482 (1972) (buyer stated a fraud claim where developer knew certain land was unsuitable and

unstable for intended purpose and developer failed to disclose the truth knowing buyer was

ignorant of the condition which was not apparent from inspection and knowing its materiality).

To the extent the Court interprets Buyer’s cause of action for failure to disclose as a negligence

action, such a cause of action is inapplicable to the underlying transaction. Ardis v. Cox, 314

S.C. 512, 517, 431 S.E.2d 267, 270 (Ct. App. 1993) (noting that nondisclosure is fraudulent

when “there is a duty to speak”). The Ardis court explained:

         The duty to disclose may be reduced to three distinct classes: (1) where it arises

         from a preexisting definite fiduciary relation between the parties; (2) where one

         party expressly reposes a trust and confidence in the other with reference to the

         particular transaction in question, or else from the circumstances of the case, the

         nature of their dealings, or their position towards each other, such a trust and

         confidence in the particular case is necessarily implied; (3) where the very

         contract or transaction itself, in its essential nature, is intrinsically fiduciary and

         necessarily calls for perfect good faith and full disclosure without regard to any

         particular intention of the parties.

Id. at 517 (citing Jacobson v. Yaschik, 249 S.C. 577, 605 (1967)). A review of Buyer’s

proposed First Amended Complaint confirms that Buyer has not pled the existence of any of the

above relationships. (Dkt. No. 20-1).

   IV.       Conclusion



                                                   2
     2:19-cv-02537-RMG         Date Filed 05/14/20     Entry Number 24      Page 7 of 7




       For the foregoing reasons, the Court GRANTS in part and DENIES in part Plaintiff 25

Calhoun CMB, LLC’s motion to amend (Dkt. No. 20). Plaintiff’s motion is GRANTED to the

extent that it may amend its Complaint to include all proposed causes of actions except for its

“failure to disclose” claim. The Court DENIES WITHOUT PREJUDICE as moot Defendant

Concord Park/Charleston, LLC’s motion for summary judgment (Dkt. No. 14). Plaintiff is

directed to file its amended complaint on the docket in accordance with this Order within TEN

(10) DAYS.

       AND IT IS SO ORDERED.

                                                          s/ Richard Mark Gergel
                                                          United States District Court Judge


May 14, 2020
Charleston, South Carolina




                                              2
